Appeals from judgments of the Court of Claims which dismissed claims against the State based on alleged negligence in the construction and maintenance of two highways and a resulting intersection. The accident happened at the intersection of State highways Nos. 22 and 346 in the hamlet of North Petersburg, Rensselaer County, New York. A truck, loaded with scrap iron and driven by one Markiewicz, collided with an automobile owned and operated by the claimant’s intestate, one Myers, and in which the claimant McMahon was a passenger. Mr. Myers was killed and Mr. McMahon received personal injuries. Claimants assigned as negligence on the part of the State a sight distance too limited to make the intersection reasonably safe for automotive traffic, and the lack of proper warning signs. The Court of Claims found that the proximate cause of the accident was the negligent manner in which the truck of Markiewicz was operated; that the limited sight distance at the intersection and lack of warning signs were not proximate causes; and *847that no actionable negligence was proven against the State. Judgments unanimously affirmed, without costs. Present — Poster, P. J., Heffeman, Brewster, Bergan and Coon, JJ.